DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-10 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2002/0129485 A1, hereinafter “Mok”) in view of Crump et al. (US 2010/0193998 A1, hereinafter “Crump”).
Regarding Claim 1, Mok discloses an apparatus and a method for producing a prototype (physical object) by a hybrid additive and subtractive fabrication process, the apparatus comprising a head stock integrated with a build chamber (working volume), build material dispensing system, a support material dispensing system, a milling system (subtractive machining head), and which is attached to the vertical axis drive to provide vertical movement ([0090, 0115]). An object pre-cursor is to be built on a prototype base plate (build plate) which is supported by rotational and XY profiling axes ([0091]). Virtual models are input into a computer control system where the models are sliced into virtual layers and codes are generated to control the apparatus to fabricate the desired object precursor ([0093-0096]). The material deposition head is configured to deposit the build material over the build plate, and discloses a thickness correction step may follow the deposition of materials in which a layer is milled to a required thickness and flatness ([0122]). Build material is deposited incrementally and selectively to form the pre-determined shape of a particular layer (build material layer), and the thickness of this layer varies in accordance to the part geometry ([0081]). The contour of the profile of the object precursor for the particular layer is traced by a machining spindle ([0120]). Support material may be deposited on the selective area of the particular machined layer to form support structures ([0121]). The completed object pre-cursor may be immersed in water to dissolve water-soluble support material and post-processed by sintering in a furnace to remove the binder and sinter the steel powder, thus forming a physical object ([0088]). Mok does not disclose disposing an interface layer on the build plate, the interface layer retains the build material layer during build material machining, and releasing the physical object from the build plate during sintering. 
In the same field of endeavor, a hybrid additive and subtractive fabrication apparatus, Crump discloses apparatus comprising a housing, a controller, a build chamber, a build platform, an x-y gantry, a (material) deposition head, and a planarizer (subtractive machining head) ([0017, 0062]). The material deposition head may include a variety of different devices for depositing modeling material (build material) and support material (interface material) ([0028]). The interface material provides good adhesion to the build material of the 3D models, and provides release mechanisms from underlying platens (build plate) and provides interlayer attachment to the build material ([0016]). Because the build material will be manipulated by the subtractive machining head, one of ordinary skill in the art would have found it obvious to select an interface material that would retain the build material. Suitable build material includes metal-based materials, and suitable interface material includes inorganic compounds including silica ([0030, 0038]). In operation, a layer of interface material is first deposited and a layer of build material is second deposited (Claim 9), thus the interface material may be between the build plate and the build material. Deposited build material and support material are planarized, thus machined, when they are deposited to prevent over-deposit ([0064]). Thus, the limitations for disposing an interface layer on the build plate and the interface layer retains the build material layer during build material machining are met. Crump further discloses the excess interface material may be subtractively removed by the planarizer ([0064]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Mok invention of an apparatus and method for hybrid additive and subtractive fabrication, as discussed above, with the Crump teaching of an interface material selected to retain a build material during build material manipulation. One would be motivated to combine them by a desire to gain the benefit of preventing the build material from coming away from the build plate during subtractive manipulation. In combination, one of ordinary skill in the art would have found it advantageous to have the interface layer support material of Crump be composed of the same water-soluble support material as Mok to gain the benefit of easy release of the physical object from the build plate during post-processing. 
Regarding Claims 2-3, the limitations of Claim 1 from which Claims 2-3 depend are disclosed by the combination Mok and Crump as discussed above. Crump discloses the interface material provides good adhesion to the build material of the 3D models, and provides release mechanisms from underlying platens, as discussed above. Although Crump does not explicitly disclose an adhesive, Crump does disclose adherence between the interface material and the build material, and between the interface material and the build plate. Thus it is implicit the interface material comprises an adhesive. Furthermore, Crump discloses the interface material, thus the adhesive, comprises silica, as discussed above.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Mok and Crump as discussed above. The combination Mok and Crump does not explicitly disclose generating a layer attachment force that exceeds a shear force exerted on the build material during build material manipulation with the subtractive machining head. However, because the interface material retains the build material during build material manipulation, such limitation is implied.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Mok and Crump as discussed above. Crump discloses the excess interface material may be subtractively removed by the planarizer ([0064]). Mok discloses a thickness correction step may follow the deposition of materials in which a layer is milled to a required thickness and flatness ([0122]).
Regarding Claim 6, the limitations of Claim 5 from which Claim 6 depends are disclosed by the combination Mok and Crump as discussed above. Crump discloses a layer-based additive manufacturing technique for forming the object structure and the support structure (Abstract). One of ordinary skill in the art would recognize that because of the layer-by-layer printing technique, printed layers necessarily refer to the face of the layer immediately under. 
Regarding Claim 7, the limitations of Claim 5 from which Claim 7 depends are disclosed by the combination Mok and Crump as discussed above. Crump discloses depositing layers of build material and support material that are planarized, thus machined, when they are deposited to prevent over-deposit ([0064]).
Regarding Claim 8, the limitations of Claim 7 from which Claim 8 depends are disclosed by the combination Mok and Crump as discussed above. Crump discloses depositing support material directly on the build plate as discussed above. The Examiner notes that under the standard of broadest reasonable interpretation, and in the absence of any specific definition in the instant disclosure, a raft of support material is inclusive of a layer of support material.
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by the combination Mok and Crump as discussed above. Mok discloses the completed object precursor may be immersed in water to dissolve water-soluble support material, as discussed above, thus releasing the object from the build plate. The Examiner notes that under the standard of broadest reasonable interpretation, decomposing the interface layer is inclusive of dissolution by a solvent such as water as described by Mok. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2002/0129485 A1, hereinafter “Mok”) in view of Crump et al. (US 2010/0193998 A1, hereinafter “Crump”), and further in view of Gibson et al. (US 2017/0297097 A1, hereinafter “Gibson”).
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by the combination Mok and Crump as discussed above. The combination Mok and Crump does not disclose transferring the build plate, retaining the object precursor using the interface layer, from the working volume to a furnace, wherein the object precursor is sintered in the furnace. 
In the same field of endeavor, a hybrid additive and subtractive fabrication apparatus, Gibson discloses an additive manufacturing system. As an initial matter, the Examiner needed to make a determination as to whether Gibson qualified as prior art. Gibson claims a domestic benefit to three provisional applications. The instant application claims a domestic benefit to two provisional applications. All five provisional applications’ disclosures were reviewed by the Examiner. Regarding claim limitation of the instant application’s dependent Claim 9 referenced above (“retaining the object precursor using the interface layer”), Gibson receives the domestic benefit of its 3/18/2017 provisional application, the recited limitation having been found in the disclosure. Hence the effectively filed date of Gibson is 3/18/2017. Regarding the same claim limitation, the instant application does not receive a domestic benefit of either of its provisional applications because the limitation was not found in either provisional application. Hence the effective filing date of instant Claim 9 is 9/15/2017 (the filing date of ascendant non-provisional application 15/705,548). Thus, Gibson does qualify as prior art.
Gibson further discloses the additive manufacturing system (100) is for use with sinterable build materials, the apparatus comprising a printer (102) and a post-processing station (106) ([0032]; Fig. 1). The post-processing station may be any system useful for converting a green part formed in the printer into a desired net shape into a final object, and may include a de-binding station for dissolving binder system from the build material of the object, and may also or instead include a thermal sintering station such as a sintering furnace ([0036]). A shrinking substrate (base, 1108) may be fabricated with the same build material as the object, having the same shrinkage profile during de-binding, with the object separated from the shrinking substrate by an interface layer ([0223]). The powdered material of the object may include a metal powder, and the interface layer may be fabricated from a composition that includes a second phase material with a melting point below a sintering temperature of the metal powder to form a meltable interface that melts out of the interface layer as the metal powder achieves a sintering strength during sintering ([0180]). A base is provided for fabricating the object, and the base may be a build plate or any suitable support for an object to be fabricated including a shrinking base ([0226]). An interface layer may be fabricated to provide a release layer between a substrate such as a shrinking base and the object ([0050]). Thus, during sintering the interface material degrades (melts) and releases the part precursor from the build plate. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Mok and Crump invention of an apparatus for hybrid additive and subtractive manufacturing, as discussed above, with the Gibson teaching of an interface layer between the object and the base that degrades during sintering and releases the part precursor from the base. One would be motivated to combine them by a desire to gain the benefit of easy object removal that could happen concurrently with another required process, as taught by Gibson ([0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743